DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2021 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Line 40 (i.e., next-to-last line of claim 1) recites “to each other.” and should read –to each other,--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 10, and 12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Takahashi (US 6,981,562), or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Takahashi (US 6,981,562), in view of Tilden (US 8,661,928). 
Regarding claim 1, Takahashi discloses a robot waist skeleton, comprising: a waist inner skeleton (bipedal robot with exterior housing inherently contains gearing, drive mechanisms, and/or components within the housing in order to effect movement) configured to define each movement joint of a robot waist; and a waist outer skeleton (fig. 2), surrounding the waist inner skeleton, the waist outer skeleton being connected to (the scope of the term “coupled,” e.g. synonymous with “connected,” has been held1 to include both direct and indirect attachment) the waist inner skeleton; wherein the waist outer skeleton is configured to define the appearance and shape of the robot waist (e.g., fig. 2), the waist outer skeleton comprises a waist outer skeleton lower part (7), a waist outer skeleton middle part (6, 12), and a waist outer skeleton 11); wherein the waist outer skeleton lower part (7) is connected to the waist inner skeleton; and the waist outer skeleton lower part (7), the waist outer skeleton middle part (6, 12), and the waist outer skeleton upper part (11) are connected in sequence, and all surround the waist inner skeleton; wherein the waist outer skeleton lower part (7) comprises a waist outer skeleton left lower part and a waist outer skeleton right lower part (fig. 14 shows two positioning holes 41 for each leg portion; fig. 15 shows the side-view of joint portion 7; and fig. 16 shows the top of one joint portion 7 which attaches at positioning hole 41; therefore, by figs. 14-16, there are both left and right joint portions 7); and the waist outer skeleton left lower part (7) and the waist outer skeleton right lower part (also 7) are respectively fixed to two sides at (the scope of term “at” includes “near”) a lower part of the waist inner skeleton; wherein the waist outer skeleton middle part (6, 12) comprises a waist outer skeleton middle front part (6 and “front” 12, as most clearly visible in fig. 4) and a waist outer skeleton middle rear part (6 and “rear” 12, on opposite side as shown in fig. 4); and the waist outer skeleton middle front part (6, 12) is connected to (via 55, 56 and 44, 45) the waist outer skeleton left lower part (7) and the waist outer skeleton right lower part (7) respectively, the waist outer skeleton middle rear part is connected to (via 56, 44) the waist outer skeleton left lower part (7) and the waist outer skeleton right lower part (7) respectively, the waist outer skeleton middle front part is connected to the waist outer skeleton middle rear part (e.g., all parts shown in the figures are either directly or indirectly connected), and the waist outer skeleton middle front part and the waist outer skeleton middle rear part surround a middle part of the waist inner skeleton; wherein the waist outer skeleton left lower part (7) is provided with a first positioning pin (left-side 55), and the waist outer skeleton right lower part (7) is provided with a second positioning pin (right-side 55); and the waist outer skeleton middle front part (6, 12) is provided with a first positioning hole (left-side 45) and a right-side 45), the first positioning pin (left-side 55) being inserted into the first positioning hole (left-side 45), and the second positioning pin (right-side 55) being inserted into the second positioning hole (right-side 45); wherein the waist outer skeleton left lower part (7) is provided with a third positioning pin (left-side 56), and the waist outer skeleton right lower part (7) is provided with a fourth positioning pin (right-side 56); and the waist outer skeleton middle rear part (6, 12) is provided with a third positioning hole (left-side 44) and a fourth positioning hole (right-side 44), the third positioning pin (left-side 56) being inserted into the third positioning hole (left-side 44), and the fourth positioning pin (right-side 56) being inserted into the fourth positioning hole (right-side 44); wherein the first positioning pin (55) and the third positioning pin (56) are connected to each other (via 54), and define an included angle less than or greater than 180 degrees (the set of angles less than or greater than 180 degrees contains all possible angles); and the second positioning pin and the fourth positioning pin are connected to each other (also via 54). and define an included angle less than or greater than 180 degrees (the set of angles less than or greater than 180 degrees contains all possible angles).
	Although the Examiner contends that the features mapped above are inherently disclosed by Takahashi, the following combination is made in the alternative in order to advance compact prosecution. 
	In the alternative, Tilden teaches an articulating humanoid robot with an outer skeleton surrounding an inner skeleton (see figure 6); and a waist outer skeleton middle part (torso 102) comprises a waist outer skeleton middle front part and a waist outer skeleton middle rear part (best shown in exploded view of fig. 6). It would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the inner skeleton as taught by Tilden in combination with the structure disclosed by Takahashi, for the purpose of providing a mechanism for Tilden, col. 2, lines 8-43); and/or to use the separable torso as taught by Tilden in combination with the structure disclosed by Takahashi, for the purpose of providing a simpler means of facilitating repair or upgrading, or generally accessing, the internal components. 
Regarding claim 7, Takahashi discloses, or the combination of Takahashi and Tilden suggests, the robot waist skeleton according to claim 1, wherein the waist outer skeleton upper part (11) comprises a waist outer skeleton upper front part and a waist outer skeleton upper rear part (fig. 4 of Takahashi shows a “front” part and a “rear” part of housing 11; in the alternative, the housing 11 can be made separable by the teachings of Tilden, as motivated above); and the waist outer skeleton upper front part is connected to the waist outer skeleton middle front part, the waist outer skeleton upper rear part is connected to the waist outer skeleton middle rear part, the waist outer skeleton upper front part is connected to the waist outer skeleton upper rear part, and the waist outer skeleton upper front part and the waist outer skeleton upper rear part surround an upper part of the waist inner skeleton (all elements shown in fig. 4 are connected, either directly or indirectly).
Regarding claim 10, Takahashi discloses, or the combination of Takahashi and Tilden suggests, the robot waist skeleton according to claim 1, wherein surfaces of the waist outer skeleton lower part, the waist outer skeleton middle part, and the waist outer skeleton upper part that are distal from the waist inner skeleton are each provided with a skin positioning groove (see figs. 4-5 for positioning of body section 16 and fig. 7 showing housing of leg).
Regarding claim 12, Takahashi discloses, or the combination of Takahashi and Tilden suggests, a robot, comprising the robot waist skeleton as defined in claim 1, as disclosed above.  

Claims 8-9 rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 6,981,562), as evidenced by Dudley (US 2003/0146250) and Chin et al. (US 6,817,921); or, in the alternative, over Takahashi (US 6,981,562) and Tilden (US 8,661,928), as evidenced by Dudley (US 2003/0146250) and Chin et al. (US 6,817,921). 
Regarding claims 8-9, Takahashi discloses, or the combination of Takahashi and Tilden suggests, wherein the waist outer skeleton middle front/rear part (6, 12) is rigidly coupled (col. 5, lines 10-13) to the waist outer skeleton upper front/rear part (11, either unitary as disclosed by Takahashi, or separable as suggested by the combination over Tilden); and further, shows the use of bolts or screws in multiple figures (see, e.g., fig. 8 showing unlabeled screws/bolts above element 16); but is silent as to the mechanism of rigid coupling between elements 6/12 and 11. 
However, the Examiner takes Official Notice that screws, bolts, and pins were art-recognized equivalents; and that, further, the use of pins/holes for coupling was ubiquitous to the mechanical arts, such that it was extremely well known in the art that pins/holes when used for fastening provided the known advantage of a reversible (i.e., able to be disassembled) connection without requiring special tooling. See, for example, Dudley showing the use of pins 48 and holes 46 in order to connect a lower torso portion to an upper torso portion; and/or Chin showing the use of pins and holes of chest 11 and hips 13, shown clearly in figure 2. 
 Therefore, following from the above discussion, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the well-known fastening mechanism of pins/holes in order to rigidly fasten the elements 6/12 to 11, for the purpose of providing the benefit of a reversible connection without the need for special tooling. The remaining limitations of the claim flow naturally from the explanations of the art above. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 6,981,562), in view of Moothedath et al. (US 7,815,485); or, in the alternative, over Takahashi (US 6,981,562) and Tilden (US 8,661,928), in view of Moothedath et al. (US 7,815,485). 
Regarding claim 11, Takahashi discloses, or the combination of Takahashi and Tilden suggests, the robot waist skeleton according to claim 1, but lacks the teaching wherein the waist outer skeleton is made of a plastic material.
Moothedath teaches the use of plastic (col. 3, lines 16-17). It would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use plastic as taught by Moothedath in combination with the disclosed structure of Takahashi, or in the combination suggested by Takahashi and Tilden, for the purpose of reducing manufacturing costs or weight.  
Further, even in absence of the teachings of Moothedath, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to form the component (i.e., the outer skeleton) out of plastic for the predictable result of minimizing costs or weight, since it has been held to be well-within the general skill of a worker in the art to select from known materials on the basis of their suitability for the intended use.2

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. SCOTT FIX whose telephone number is (571)272-8535.  The examiner can normally be reached on M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Bradford Co. v. Conteyor N. Am., Inc., 603 F.3d 1262,1270 (Fed. Cir. 2010): “the term ‘coupled to’ … should be construed broadly so as to allow an indirect attachment.” 
        2 See discussions of MPEP 2144.07 regarding Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In reLeshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).